jfourtJj Court of
                                  ls>an gntomo,

                                          August 23, 2013


                                      No. 04-13-00037-CR


                                          Guy SHEPPARD,
                                             Appellant


                                                v.



                                  THE STATE OF TEXAS,
                                             Appellee,


                From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 11-0205-CR
                           Honorable Gary L. Steel, Judge Presiding



                                           ORDER

       The State's Motion for Leave to File Late Brief is MOOT.




                                                     Rebeca C. Martinez, Justjce


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2013.




                                                     Keit
                                                     Clerk of Court